TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00228-CR


Mario Salomon, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 21099, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In March 2005, appellant Mario Salomon was placed on deferred adjudication
supervision after he pleaded guilty to aggravated assault with a deadly weapon.  See Tex. Penal Code
Ann. § 22.02 (West Supp. 2006).  One year later, after appellant pleaded true to the violations
alleged in the State's motion to adjudicate, the court adjudged him guilty and sentenced him to ten
years' imprisonment.  This appeal followed.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and the appellate record and
filed a pro se brief.
We have reviewed the record, counsel's brief, and the pro se brief.  We find nothing
in the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.



				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Affirmed
Filed:   January 22, 2007
Do Not Publish